IN THE SUPREME COURT OF TENNESSEE
                               AT JACKSON
                                 November 8, 2005 Session

                    STATE OF TENNESSEE v. CHARLES RICE

              Automatic Appeal from the Court of Criminal Appeals
                        Circuit Court for Shelby County
                   No. 01-00035     Joseph B. Dailey, Judge



             No. W2002-00471-SC-DDT-DD - Filed February 22, 2006




ADOLPHO A. BIRCH, JR., J., concurring in part and dissenting in part.

I concur in the conclusion of the majority that Rice’s convictions should be affirmed. As to the
sentence of death, however, I respectfully dissent. I continue to adhere to my view that the
comparative proportionality review protocol currently embraced by the majority is inadequate to
shield defendants from the arbitrary and disproportionate imposition of the death penalty. See State
v. Reid, 164 S.W.3d 286, 323-325 (Tenn. 2005)(Birch, J., concurring and dissenting), and cases cited
therein. Accordingly, I respectfully dissent from that portion of the majority opinion affirming the
imposition of the death penalty in this case.



                                                     ___________________________________
                                                     ADOLPHO A. BIRCH, JR.